Case 3:17-cv-00192-AJB-MSB Document 66-2 Filed 11/16/18 PageID.1424 Page 1 of 3



   1   MATTHEW V. HERRON (Bar No. 71193)
   2   mherron@herronlawapc.com
       herronlaw, apc
   3
       350 Tenth Avenue, Suite 880
   4   San Diego, California 92101-3545
   5
       Tel: (619) 233-4122 / Fax: (619) 233-3709

   6 Attorneys for Defendants WHENEVER COMMUNICATIONS, LLC, dba
   7             SATELLITEPHONESTORE.COM; and HENAA BLANCO

   8                             UNITED STATES DISTRICT COURT
   9                           SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
        SATMODO, LLC, a California limited              )   Case No. 17-CV-0192-AJB MSB
  12    liability company,                              )
                                                        )   DECLARATION OF PETER KENT
  13                     Plaintiff,                     )   IN SUPPORT OF DEFENDANTS’
                                                        )   MOTION FOR SUMMARY
  14    v.                                              )   JUDGMENT
                                                        )
  15    WHENEVER COMMUNICATIONS,                        )
        LLC, dba                                        )
  16    SATELLITEPHONESTORE.COM, a                      )
        Nevada limited liability company,               )   DATE:         January 31, 2019
  17    HENAA BLANCO, an individual, and                )   TIME:         2:00 p.m.
        DOES 1 through 50, inclusive,                   )
  18                                                    )   DEPT:   3B
                   Defendants.                          )   JUDGE:  Hon. Anthony J. Battaglia
  19    _______________________________                 )   MAGISTRATE: Hon. Michael S. Berg

  20         I, Peter Kent, declare:
  21         1.      I am an adult and am competent to make this declaration.
  22         2.      I am a retained expert in this case. My resume is attached to the Notice of
  23   Lodgment as Exhibit A. In summary, I have over 20 years of experience in online
  24   marketing, including search engine optimization, search engine "link"campaigns, and pay
  25   per click search engine advertising. I am the author of several best selling books on
  26   Internet technology, search engines, and online advertising, including Complete Idiot's
  27   Guide to the Internet, Pay Per Click Search Engine Marketing for Dummies, and Search
  28   Engine Optimization for Dummies. Previously, I served as the Vice President of

                  DECLARATION OF PETER KENT IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        1
Case 3:17-cv-00192-AJB-MSB Document 66-2 Filed 11/16/18 PageID.1425 Page 2 of 3



   1   Marketing at Indigio Group and VP of Web Solutions at IC&C. Currently, I am a
   2   Principal at a private ecommerce consulting firm in Colorado.
   3         3.      I prepared a report which is attached to the Notice of Lodgment as Exhibit
   4   B concerning the number of clicks which might be associated with the Defendants based
   5   on the comparison of IP Addresses listed on Plaintiff’s actionable click list of 4,161
   6   clicks (attached to the Notice of Lodgment as Exhibit C) with the IP Addresses used by
   7   the Defendants, which was based on an inventory compiled and confirmed by Greg
   8   Winter, attached to the Notice of Lodgment as Exhibit D.
   9         4.      This review was in the form of IP Addresses because that is the identifying
  10   information contained on the Plaintiff’s list. In other words, the study was based on the
  11   methodology used by the Plaintiff to identify the clicks which it claimed were wrongful
  12   and attributed to Defendants. As shown in the report, only 20 of the 4,161 clicks
  13   recorded the IP Address from the inventory.
  14         5.      I declare under the penalty of perjury pursuant to the laws of the State of
  15   California that the foregoing is true and correct. Dated this 15th day of November, 2018,
  16   in Denver, Colorado.
  17                                                        ________________________
  18
                                                            Peter Kent

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                  DECLARATION OF PETER KENT IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        2
Case 3:17-cv-00192-AJB-MSB Document 66-2 Filed 11/16/18 PageID.1426 Page 3 of 3



   1                                CERTIFICATE OF SERVICE
   2
   3         The undersigned hereby certifies that a true and correct copy of the above and
   4   foregoing document has been served on November 16, 2018 to all counsel of record who
   5   are deemed to have consented to electronic service via the Court's CM/ECF system per
   6   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
   7   facsimile and/or overnight delivery.
   8   Dated:       November 16, 2018                       herronlaw,apc
   9
                                                  By:       /s/ Matthew V. Herron
  10                                                        Matthew V. Herron (SBN 71193)
  11                                                        mherron@herronlawapc.com
                                                            Attorneys for Defendants
  12
                                                            WHENEVER COMMUNICATIONS, LLC,
  13                                                        dba SATELLITEPHONESTORE.COM; and
  14
                                                            HENAA BLANCO

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                 DECLARATION OF PETER KENT IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        3
